                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

CALVIN EFFRON                                                                     PETITIONER
Reg. #30542-034
v.                                Case No. 2:18-cv-00150-KGB

C.V. RIVERA, Warden,
FCI – Forrest City                                                               RESPONDENT

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Calvin Effron’s petition for writ of habeas corpus is dismissed without prejudice.

       It is so adjudged this 26th day of August, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
